DETAILED ACTION
1.	This office action is for the examination of reissue application 14/681,680 filed on April 8, 2015 of U.S. Patent No. 8,419,186 (hereinafter “the '186 patent”), responsive to amendments and arguments filed on January 22, 2021 in response to the Non-Final rejection mailed on November 4, 2020.  
	Claims 1-13, 19-20, and 22-23 were pending in this reissue application prior to the latest amendments.  In the amendments file on January 22, 2021, claims 1, 2-7, and 10-13 have been amended.  Thus, claims 1-13, 19-20, and 22-23 are currently pending.
	This action is being made non-final because it contains a new ground of rejections not necessitated by amendments.
	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘186 patent is or was 
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Interpretation - 35 USC § 112, 6th Paragraph
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “processor” that is configured perform a function, “receiver,” “arithmetic analysis unit,” “controller,” and “fixation target projector.”  
In addition to executing instructions to perform steps of claim 1, the “processor” is claimed to be configured to change the assisting information based on the selected photographing mode.  However, a generic processor is not a structure known in the art to perform the function of changing the assisting information as claimed.  
A “receiver” is a term of art that denotes a sufficient structure to receive signals transmitted by a transmitter or a transmitting device.  However, in the context of this application, a receiver that receives an instruction signal by the examiner, who is presumably a human, is not the traditional receiver that is known in the art.  Thus, a receiver in this application is generic place holder for a structure that performs the recited function of receiving an instruction from a human operator.

  The “fixation target projector” is a new term that Applicant introduced with the latest amendments.  Although the term “projector” is a well-known in the art as an optical device that projects image onto a screen, the “fixation target projector” is a new term not known to designate a structure to perform the functions claimed. 
The limitations discussed above are considered generic place holders because they do not designate known structures in the art.  Thus, the presumption against interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted.

8.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

9.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“processor”
Functions:  change assisting information based on the selected mode
Structure: CUP 70 and Ophthalmic observation program

“receiver”
Functions:  receive instruction signal by the examiner to select one photographing mode
Structure: not disclosed

“Arithmetic analysis unit”
Function: 1) detect information on layers of the fundus in the tomographic image, 2) analyze the detected layer information in the tomographic image and perform a judgment as to whether the tomographic image satisfies a determination criteria, 3) change the determination criteria depending on the selected photographic mode
receive an instruction signal by the examiner to select one photographing mode
Structure: not disclosed

“controller”
Function: controls a fixation position of a fixation target projector depending on the photographing mode in controlling the driving of the optical coherence tomography device
Structure: control unit 400

“fixation target projector”
Function: 1) emit visible light toward the examinee’s eye, 2) control a line of sight of the examinee’s eye by adjusting the position at which the visible light is projected on the fundus
Structure: fixation target projection unit 500 in Figure 1

Rejection under 35 U.S.C. 251 – Original Patent/New Matter
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent.  MPEP 1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as follows:
Examiners should review the reissue application to determine if: 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. 

In Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765 (Fed. Cir. June 17, 2019) Federal Circuit stated, 
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676 (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid.”
(emphasis added).

	Claims 1-13, 19-20, and 22-23 are rejected under 35 USC 251 for claiming subject matter that is not directed to the invention disclosed in the original patent.
	The specification of the original patent does not do more than merely suggest or indicate a fundus observation apparatus that include a “receiver” for receiving an instruction signal by the examiner to select a photographing mode and a “fixation target projector” that controls a line of sight of the examinee’s eye as claimed.  Although the specification discloses that the control unit 400 can guide a line of sight of the examinee’s eye by moving the fixation position (c12:9-13), there’s no disclosure of a fixation target projector that can control the line of sight of the examinee’s eye.
It does not appear from the face of the instrument that what is covered by reissue was intended to have been covered and secured by the original.  

	Claims 1-13, 19-20, and 22-23 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.

 
Claim Rejections - 35 USC § 251
11.	35 USC 251 states in part:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

12.	Claims 1-13,19-20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.
	The claims recite the limitation “instruction receiving unit.”  This limitation is not disclosed in the specification.
	The claims also recites the limitations “a first processor” and “a second processor.”  The specification only discloses one processor, CPU 70.  
	Amended claim 1 also recites the limitation “the fixation target unit configured such that visible light is emitted toward the examinee’s eye and a line of sight of the examinee’s eye is controlled by adjusting the position at which the visible light is projected on the fundus so that the line of sight of the examinee’s eye with respect to the optical coherence tomography device is changed thereby change the image pickup position.”  This limitation is not disclosed in the specification.  Applicant cites c4:17-31 and c3:51-60 as support for this amended limitation.  However, the cited passages do not describe how visible light is emitted toward the examinee’s eyes and the line of sight of the examinee’s eye is controlled by adjusting the position at which the visible light is projected on the fundus.  Line of sight of the examinee’s eyes and projection 

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1-13,19-20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “receiver” and “fixation target projector.”  The specification does not disclose these limitations.
See the rejection of these claims under 35 USC 251 above.

15.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claims 1-13,19-20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
17.	Claim limitations “processor,” “receiver,” “arithmetic analysis unit,” and “fixation target projector” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. Although the specification discuss the recited functions of the ophthalmic observation software, there is insufficient description of the structure of the software (.i.e., description of algorithms, flow charts, source code, etc.) to performs those functions  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
18.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

19.	Claims 1-11, 13, 19-20, and 22-23 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent Application Publication No. US 2006/0187462 A1 (herein after “Srinivasan”)

20.	With respect to claim 1, Srinivasan discloses a fundus observation apparatus comprising:
an optical coherence tomography device (Figures 1 and 6-8) that has an optical scanner configured to set image pickup positions (Figures 4, 11, and 18) on a fundus of an examinee's eye and to obtain a tomographic image of the fundus according to any one of a plurality of photographic modes, each mode corresponding to a distinct image pickup position of the image pickup positions; 
a display that displays the tomographic image obtained by the optical coherence tomography device and assisting information for assisting an examiner in performing judgment on the tomographic image (see Figures 11, 24, 29, 30 and 32)
	a first non-transitory computer readable medium storing a first program for use with a processor, the first program causing the processor to execute steps comprising: 
receiving, via a receiver, an instruction signal by the examiner to select one photographing mode (see Figure 2, 12a, survey/registration scan mode) among the plurality of photographing modes (see Figure 2, survey/registration scan mode and OCT data acquisition scan mode; see also paragraphs 189-191, Intelligent Scanning for Directing/Aiming Enhanced Performance Scanning); and 
via, an arithmetic analysis unit i) detecting information on layers of the fundus in the tomographic image through image processing (paragraph 131, “The survey/registration scans are analyzed by computer or other processor to detect the presence or location of features which can be used to determine the location of the macula or fovea”), (ii) analyzing the detected layer information in the tomographic image and performing a judgment as to whether the tomographic image satisfies a determination criterion, and (paragraph 132, “In application such as imaging the macula or optic disk in ophthalmology, the OCT cross-sectional image of the tissue has a cup-like contour.  The center or minimum of the contour may be used as a landmark”; see also paragraph 134, “the position of the center of macula, the landmark position, can be determined by measuring the thickness of the retina (which is minimum at the center of the normal macula) or individual layers such as the outer nuclear layer (which is the maximum at the center of the normal macula)”) (iii) change the determination criterion depending on the selected photographing mode (paragraph 136, “After the location of the fovea has been determined, the OCT beam scanning can be directed or aimed at so that the OCT data/image scans are registered with respect to fovea. In this example, it is desirable to perform the OCT data scans covering the foveal or macular region.  These scans may include, but not limited to: three-dimensional imaging, macular thickness mapping, photoreceptor mapping, retinal pigment epithelium analysis, intraretinal layer mapping, Doppler imaging, and high transverse pixel density imaging”); and 
a second non-transitory computer readable medium storing a second program for use with a controller, the second program causing the controller to execute a step of controlling driving of the optical scanner to change the image pickup position on the fundus depending on the photographing mode that is selected by the instruction signal,
wherein the processor is configured to change the assisting information based on the selected photographing mode (see Figure 11, in survey/registration mode, assisting information is displayed for landmark analysis) and displays a first determination result obtained by the arithmetic analysis unit as the assisting information (see Figure 32 and paragraphs 189-192, in the “enhanced performance” mode, information obtained by scanning regions of interest are displayed to assist in examining abnormalities), and
	the controller controls a fixation position of a fixation target projection unit depending on the photographing mode in controlling the driving of the optical coherence tomography device depending on the photographing mode (paragraph 191), the fixation target projector configured to emit visible light toward the examinee’s eye and control a line of sight of the examinee’s eye by adjusting the position at which the visible light is projected on the fundus so that the fixation position is moved to a position corresponding to the image pickup position (see Figures 7, 8 and 9).
Srinivasan also discloses that Srinivasan’s intelligent OCT retinal screener and the intelligent hand-held ophthalmoscope can be used to automatically analyze acquire data and generate OCT images, maps, renderings, or other visualization of OCT data and that quantitative measures may be compared to normative database and statistics may be automatically generated (see paragraph 98).  For example, in glaucoma diagnosis, the thickness of the nerve fiber layer measured by OCT is compared to a database which represents a distribution of normal thickness in the population (paragraph 111).  Although, Srinivasan does not explicitly disclose that the results of the comparison of the quantitative measures are displayed on a monitor, it is implicit that the diagnostic results are displayed in some fashion to be useful.  To the extent that Srinivasan does not specifically disclose displaying the result of diagnostic analysis/comparison, 


21.	With respect to claim 2, the arithmetic analysis unit is configured to use a normal eye database as the determination criterion (paragraph 111).

22.	With respect to claim 3, the arithmetic analysis unit is configured to specify an abnormal portion in the tomographic image based on the first determination result or specify a characteristic portion in the tomographic image through the image processing, and the controller is configured to adjust the image pickup position so as to obtain the tomographic image including one of the abnormal portion and the characteristic portion that are specified by the arithmetic analysis unit (paragraph 191).

23.	With respect to claim 4, the control unit is configured to obtain a first tomographic image of a wide range of the fundus by two-dimensionally scanning measurement light on the fundus using the optical scanner,
	the arithmetic analysis unit is configured to specify one of the abnormal portion and the characteristic portion in the first tomographic image, and the controller is configured to obtain a second tomographic image by scanning the measurement light in a scanning range corresponding to the portion specified by the arithmetic analysis unit (paragraph 191).

the arithmetic analysis unit is configured to determine the second tomographic image and obtain a second determination result, and the display displays the first and second tomographic images and the first and second determination results that are obtained by the arithmetic analysis unit (see rejection of claims 1 and 4 above).

25.	With respect to claim 6, the controller is configured to set the scanning range for obtaining the second tomographic image to be a scanning range that is narrower than the scanning range for obtaining the first tomographic image and includes the whole specified portion (see paragraph 191 and Figure 31)

26.	With respect to claim 7, the controller is configured to set a scanning pattern of the measurement light according to the specified portion (see Figure 3, paragraphs 74, 75, 121, etc).

27.	With respect to claim 8, the arithmetic analysis unit is configured to specify a region corresponding to a macula portion in the first tomographic image through the image processing, and perform determination appropriate to the specified region (paragraphs 130-137).

28.	With respect to claim 9, the arithmetic analysis unit is configured to specify a region corresponding to a papilla portion in the first tomographic image through the image processing, and perform determination appropriate to the specified region (paragraphs 121, 168, Figure 24).

29.	With respect to claim 10, the controller is configured to set the scanning range for obtaining the second tomographic image by obtaining a scanning position of the optical scanner corresponding to the specified portion based on a relation between the first tomographic image and a scanning position of the optical scanner (paragraph 191; see also paragraphs 135-136).

30.	With respect to claim 11,  the controller is configured to perform matching between a tomographic image corresponding to the specified portion in the first tomographic image and tomographic images obtained when obtaining the second tomographic image through the image processing, and correct a scanning position of the optical scanner so as to obtain a matching tomographic image among the tomographic images obtained when obtaining the second tomographic image at a substantially matching position (Figure 30 and paragraphs 183-188).

31.	With respect to claim 13, the arithmetic analysis unit is configured to specify one of a targeted image pickup portion and the abnormal portion based on determination results of the tomographic image and the front image that are obtained by the arithmetic analysis unit through the image processing, and
the controller is configured to adjust the image pickup position so as to obtain the tomographic image including the specified portion (paragraph 191).

32.	With respect to claim 19, the plurality of photographing modes comprises at least a macula portion photographing mode and a papilla portion photographing mode (see Figure 19A and paragraphs 158-163).

33.	With respect to claim 20, the plurality of photographing modes comprises at least a macula portion photographing mode, a papilla portion photographing mode, and a mode for photographing both a macula portion and a papilla portion (see Figure 19A and paragraphs 158-163).

34.	With respect to claim 22, the control unit controls a scanning position of the optical scanner depending on the photographing mode in controlling the driving of the optical coherence tomography device depending on the photographing mode (paragraph 191).

35.    With respect to claim 23, the displayed assisting information includes the presence or absence of an abnormality in the image pickup positions related to the photographing modes (see rejection of claim 1).

Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992